Per Curiam. This case was before this court at a former term. See People ex rel. Holvey v. Smith, 260 Ill. App. 166, and the opinion there set out and published. The former cause -was an appeal from the circuit court of Sangamon county by the appellees herein, from a judgment of said court entered upon the sustaining of a demurrer by appellants herein to the petition of the appellees herein, praying for the issuance of a writ of mandamus, as set out in said petition. Pursuant to the mandate of this court in said cause, the circuit court of Sangamon county overruled said demurrer and appellants herein refusing to plead further, said court awarded the writ of mandamus by a judgment entered, from which order and judgment appellants have brought this appeal. No new question, within the jurisdiction of this court, is raised by this appeal that was not before this court on the former hearing. As to the point raised’ and cases cited tending to show that certain portions of the statutes of Illinois, providing for the commission form of government, are unconstitutional, it is sufficient to say that no such questions appear by the record to have been raised in the court below, are not within the jurisdiction of this court and we have no power to pass upon such questions. This case is merely an attempt to reargue the former case. The judgment of the circuit court of Sangamon county is, therefore, affirmed. Affirmed.